UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8089


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY GOVERNOR ALEXANDER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Robert J. Conrad,
Jr., Chief District Judge.  (3:04-cr-00197-RJC-DCK-1; 3:10-cv-
00324-RJC)


Submitted:   February 26, 2013              Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Governor Alexander, Appellant Pro Se.      Amy Elizabeth
Ray,   Assistant  United   States   Attorney,  Asheville,  North
Carolina; Robert John Gleason, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy     Governor      Alexander        seeks       to     appeal      the

district      court’s    order   denying        as   untimely        his    28   U.S.C.A.

§ 2255 (West Supp. 2012) motion.                 The order is not appealable

unless    a    circuit    justice      or   judge    issues      a    certificate       of

appealability.       28 U.S.C. § 2253(c)(1)(B) (2006).                     A certificate

of appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                       28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies     this      standard         by     demonstrating           that

reasonable      jurists     would      find      that    the      district       court’s

assessment      of   the    constitutional           claims      is        debatable    or

wrong.     Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-

El v. Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district

court denies relief on procedural grounds, the prisoner must

demonstrate      both    that    the    dispositive          procedural       ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.               Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Alexander has not made the requisite showing.                          Accordingly,

we deny Alexander’s motion for a certificate of appealability

and dismiss the appeal.          We dispense with oral argument because

the facts and legal contentions are adequately presented in the



                                            2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.



                                                                   DISMISSED




                                    3